ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Aronhalt et al. (US 9,775,608; “Aronhalt”) is the most relevant prior art.
Aronhalt discloses a lockout key (536) movably mounted to said sled (230; Figs. 55-58), wherein said lockout key (222) is movable from an unactuated position (Fig. 58) toward an actuated position (Fig. 57) when said sled (530) is moved distally from said proximal end position toward said intermediate position (col. 56 ll. 52-56).
Aronhalt fails to disclose the lockout key being actuated when the sled is moved distally.
Regarding claim 4, Aronhalt et al. (US 9,775,608; “Aronhalt”) is the most relevant prior art.
Aronhalt discloses a staple cartridge (510) and a rotary member (536).
Aronhalt fails to disclose the stale cartridge comprises a protrusion configured to engage said rotary member and move said rotary member from said starting position to said rotated position.
Regarding claim 7, Aronhalt et al. (US 9,775,608; “Aronhalt”) is the most relevant prior art.
536, 537, 538) movably mounted to said sled (530; Figs. 57-58), wherein said lockout key (536, 537, 538) is movable from an unactuated position (Fig. 58) toward an actuated position (Fig. 57), when said sled (530) moves distally from said proximal end position toward said intermediate position (col. 56 ll. 52-56)
Aronhalt fails to disclose the lockout key being actuated when the sled is moved distally.
Regarding claim 10, Aronhalt et al. (US 9,775,608; “Aronhalt”) is the most relevant prior art.
Aronhalt discloses a staple cartridge (510) and a rotary member (536).
Aronhalt fails to disclose the stale cartridge comprises a protrusion configured to engage said rotary member and move said rotary member from said starting position to said rotated position.
Regarding claim 12, Aronhalt et al. (US 9,775,608; “Aronhalt”) is the most relevant prior art.
Aronhalt discloses wherein said firing member (240) is transitioned from said locked configuration (Fig. 58) to said unlocked configuration (Fig. 57) when said sled (530) is moved distally from said proximal end position (the sled is in the proximal end position when the tissue thickness compensator has not been loaded yet, meaning the lockout key (536) has not been rotated yet) toward said intermediate position (the intermediate positions occur after the tissue thickness compensator has been loaded, meaning the lockout key (536) has rotated and lifted the firing member).


Regarding claim 19, Aronhalt et al. (US 9,775,608; “Aronhalt”) is the most relevant prior art.
Aronhalt discloses a staple cartridge (510) and a lockout key (536, 537, 538).
Aronhalt fails to disclose said lockout key is configured to engage a protrusion in said staple cartridge to move said lockout key from said unactuated position to said actuated position.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731